DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks

This office action is responsive to the amendment filed on 10/5/2018 and the decision by the Patent Trial and Appeal Board filed on 4/22/2021.  Claims 11-19, 24-38 are presented for examination.  Independent claims 11, 24, 35 were amended.  Claims 1-10 were cancelled.  Also, the Patent Trial and Appeal Board have reversed the Examiner’s rejections for claims 11-19 and 24-38.

Allowable Subject Matter


Claims 11-19, 24-38, after further reconsideration and search, are allowed over the prior art in light of the Patent Trial and Appeal Board decision.

Reasons for Allowance
In light of the Patent Trial and Appeal Board decision the claims 11-19, 24-38 are allowed over the prior art.  Also, please see the Replay Brief Filed on 11/19/2019 for more reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612